                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                   NORTHERN DIVISION

JAMES H.,                                      )
                                               )
               Plaintiff,                      )
                                               )
      v.                                       )       No. 2:18 CV 73 JMB
                                               )
                                               )
ANDREW M. SAUL, 1                              )
Commissioner of Social                         )
Security Administration,                       )
                                               )
                        Defendant.             )

                                MEMORANDUM AND ORDER

       This action is before the Court pursuant to the Social Security Act, 42 U.S.C. §§ 401, et

seq. (“the Act”). The Act authorizes judicial review of the final decision of the Social Security

Administration denying Plaintiff James H.’s (“Plaintiff”) application for disability benefits under

Title II of the Social Security Act, see 42 U.S.C. §§ 401 et seq. and supplemental security

income under Title XVI, see 42 U.S.C. §§ 1381 et seq. All matters are pending before the

undersigned United States Magistrate Judge with the consent of the parties, pursuant to 28

U.S.C. § 636(c). Substantial evidence supports the Commissioner’s decision, and therefore it is

affirmed. See 42 U.S.C. § 405(g).

I.   Procedural History

       On May 4, 2015, Plaintiff filed applications for disability benefits (Tr. 252-59), arguing

that his disability began on April 9, 2015, as a result of depression, possible bipolar disorder,


1After the case was filed, a new Commissioner of Social Security was confirmed. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul is substituted for Deputy
Commissioner Nancy A. Berryhill as the defendant in this suit.


                                                   1
heart condition, chest pains, and syncope. 2 (Tr. 150, 189) On September 29, 2015, Plaintiff’s

claims were denied upon initial consideration. (Tr. 180-86) Plaintiff then requested a hearing

before an Administrative Law Judge (“ALJ”). Plaintiff appeared at the hearing (with counsel) on

March 16, 2017, and testified concerning the nature of his disability, his functional limitations,

and his past work. (Tr. 79-116) The ALJ also heard testimony from Dr. Michael McKeeman, a

vocational expert (“VE”). (Tr. 107-14, 368-70) The VE opined as to Plaintiff’s ability to secure

other work in the national economy, based upon Plaintiff’s functional limitations, age, and

education. (Id.) After taking Plaintiff’s testimony, considering the VE’s testimony, and

reviewing the evidence of record, the ALJ issued a decision on September 25, 2017, finding that

Plaintiff was not disabled, and therefore denying benefits. (Tr. 7-23)

       Plaintiff sought review of the ALJ’s decision before the Appeals Council of the Social

Security Administration (“SSA”). (Tr. 1-5) On June 12, 2018, the Appeals Council denied

review of Plaintiff’s claims, making the September 25, 2017, decision of the ALJ the final

decision of the Commissioner. Plaintiff has therefore exhausted his administrative remedies, and

his appeal is properly before this Court. See 42 U.S.C. § 405(g).

       In his brief to this Court, Plaintiff raises three related issues. First, Plaintiff challenges

the weight the ALJ accorded to Carol Greening’s opinions in her medical source statement as his




2 Notably, Plaintiff did not list chronic obstructive pulmonary disease (“COPD”) as a disabling
impairment in his application or in his request for reconsideration. See Dunahoo v. Apfel, 241
F.3d 1033, 1039 (8th Cir. 2001) (holding fact that claimant did not allege disabling condition in
his application significant, even if evidence of the impairment is later developed). However,
Plaintiff offered COPD as a basis for disability at his administrative hearing. Although the
medical record indicates that Plaintiff has the diagnosis of COPD, disability is not determined
merely by the presence of an impairment but by the effect that impairment has upon the
individual’s ability to perform substantial gainful activity. See Jones v. Sullivan, 954 F.2d 125,
129 (3d Cir. 1991).


                                                   2
treating board certified psychiatric nurse practitioner, and Dr. Adam Samaritoni’s opinion in his

medical source statement as his treating doctor. Next, Plaintiff argues that the ALJ’s Residual

Function Capacity (“RFC”) determination is not supported by substantial evidence. The

Commissioner filed a detailed brief in opposition.

        As explained below, the Court has considered the entire record in this matter. Because

the decision of the Commissioner is supported by substantial evidence, it will be affirmed.

II.     Third Party Statements (Tr. 278, 302-09, 356-61)

        The administrative record before this Court includes an undated “To Whom It May

Concern” letter written3 by the executive director of his last employer describing Plaintiff’s

employment as a cook. The letter generally described Plaintiff’s past work as a cook, his

problems at work, and the circumstances associated with Plaintiff quitting his job on April 9,

2015, three days before his alleged disability onset date. (Tr. 278)

        The administrative record also contains third-party statements regarding Plaintiff’s ability

to do daily and work-related activities from Toni Hall, his wife, and from Carrie Hall, his sister-

in-law. Carrie Hall stated that Plaintiff is not able to do anything due to his mental health

problems and joint pain. Toni Hall indicated that Plaintiff cannot complete work or tasks due to

his chronic obstructive pulmonary disease (“COPD”), and he cannot be around crowds of people

due to his mental health. There is also a Function Report Adult – Third Party completed by

Wayne Rodgers, Plaintiff’s former brother-in-law, generally supporting Plaintiff’s allegations of

disability.




3Although the letter is undated, the ALJ’s decision indicated that the letter was provided in
March 2017, and related to events occurring on April 9, 2015.
                                                  3
III.    Medical Records

       The administrative record before this Court includes medical records concerning

Plaintiff’s health treatment from April 15, 2014, through January 17, 2017. The Court has

reviewed the entire record. The following is a summary of pertinent portions of the medical

records relevant to the matters at issue in this case.

       A.       Clarity Healthcare – Carol Greening, APRN (Tr. 530-55, 637-41)

       Between January 22 and June 8, 2015, Nurse Carol Greening (“Nurse Greening”), a

psychiatric nurse practitioner licensed by the State of Missouri, treated Plaintiff on five occasions

and then again on January 17, 2017, at Clarity Healthcare. Nurse Greening completed a

psychiatric diagnostic evaluation with medical services on the first visit and then medication

management without psychotherapy on the following visits.

       On January 22, 2015, Nurse Greening saw Plaintiff for a psychiatric evaluation to

establish treatment. Plaintiff’s chief complaint was “I really need to stay on my medicine.” (Tr.

549) Plaintiff reported having a long history of psychiatric illness and being hospitalized in

December 2014, for suicidal ideation. Plaintiff indicated that he was under a great deal of

financial stress. Plaintiff reported that his mood was stabilizing, he had no further suicidal

ideation, and his energy and motivation were improving. Mental status examination showed

Plaintiff to be alert, oriented x3, and cooperative, and to have good hygiene, adequate

concentration and attention, intact memory, adequate insight and judgment, and average

intellectual functioning. Nurse Greening’s diagnoses included major depressive disorder,

antisocial personality (per history), and psychosocial/environmental problems. Nurse Greening

continued Plaintiff’s current medication regimen and explored coping strategies with Plaintiff.

        In follow-up treatment on February18, 2015, Plaintiff complained of sleeping issues and


                                                   4
experiencing irritable mood at times. Plaintiff reported having a history of depression with

depressed mood, low energy and motivation, difficulty with concentration, and previous

symptoms of manic episode including talkativeness, racing thoughts, distractibility, difficulty

finishing things, and increased socialization. During the fifteen- minute session, Nurse Greening

found Plaintiff to be alert and oriented, cooperative, appropriate dress and grooming, and able to

maintain appropriate eye contact with his speech spontaneous with normal rate and rhythm.

Nurse Greening noted that Plaintiff had no psychotic symptoms; his thought process seemed to

be rational, relevant, and goal-oriented; his concentration and attention were adequate; his

memory intact; and his insight and judgment were adequate. Nurse Greening added the

diagnosis of bipolar I depression and adjusted Plaintiff’s medications.

       Although Plaintiff was to follow up in a week, he next received treatment on March 16,

2015, and reported having a poor response to his medications. Plaintiff reported that his anger

was under better control and sleeping through the night, and his motivation and energy were

improved. Plaintiff indicated that he had been working in the yard, and he would return to work

in a month. Nurse Greening observed Plaintiff to be alert and oriented x3 and cooperative,

appropriate in his dress and grooming, and his mood more upbeat, his thought processes rational

and memory intact, and insight and judgment were adequate. Nurse Greening adjusted his

medications.

       On May 19, 2015, Plaintiff reported having health issues including several periods of

passing out and receiving treatment in the emergency room resulting in $9,000 hospital bill.

Plaintiff reported sleeping well, experiencing financial stress, and having fairly stable mood but

was mildly depressed. Plaintiff reported no side effects from his medication adjustment. Nurse

Greening observed Plaintiff to be alert and oriented X3 and cooperative, appropriate in dress and


                                                 5
grooming, and to have depressed mood, adequate concentration and attention, memory intact,

and adequate insight and judgment. Plaintiff reported experiencing periods of chest pain and

passing out and continued smoking. Nurse Greening continued Plaintiff’s medication regimen.

          In follow-up treatment on June 8, 2015, Plaintiff reported his medication regimen made

him more irritable. Plaintiff reported experiencing high stress due to his finances and lack of

health insurance. Plaintiff indicated that he experienced some mood swings, mild depression,

and sleeping problems. Nurse Greening observed Plaintiff to be alert and oriented x3 and

cooperative, appropriate in his dress and grooming, rational thought processes and relevant and

goal-oriented, adequate concentration and attention, and insight and judgment. Plaintiff reported

having COPD and still smoking. Nurse Greening adjusted Plaintiff’s medication regimen by

adding Latuda.

          Plaintiff returned on January 17, 2017, to transition his care from Hannibal Free Clinic

after obtaining Medicaid. Plaintiff reported improvement in his health issues since using new

inhalers. Plaintiff indicated that his energy and motivation were adequate. Plaintiff reported

experiencing high stress because he cannot work and waiting for disability hearing. Plaintiff

denied having any side effects from his medications. Plaintiff indicated that he had difficulty

with impulse control especially when confronted by others. Nurse Greening observed Plaintiff’s

appearance to be within normal limits, and he was cooperative. Nurse Greening continued

Plaintiff’s medication regimen.

          B.     Hannibal Free Clinic (Tr. 565-70, 576-601, 608-22)

          From March 24 to October 19, 2016, Plaintiff received treatment at the Hannibal Free

Clinic.

          In the March 24, 2016, Nurse Screening, Plaintiff listed COPD, bipolar, and depression


                                                   6
as his current medical issues and no current medications. Plaintiff explained that he had to stop

his treatment with Nurse Greening due to his financial status.

       On April 13, 2016, a nurse practitioner completed a psychiatric evaluation. Plaintiff

reported having a long history of psychiatric illness and antisocial personality behavior, being

hospitalized for suicidal ideation, and having low energy and motivation. Plaintiff indicated that

he had been off his medications for a month and that Latuda effectively treated his symptoms.

The nurse practitioner found his behavior to be appropriate and his attention/concentration was

good. During a medication evaluation on May 18, 2016, Plaintiff reported that his mood was

stable on his current dosage of Latuda and denied having any side effects. Plaintiff indicated that

he had occasional mood swings caused by situational stressors. Mental status evaluation showed

Plaintiff’s mood was normal and his memory good.

       On July 13, 2016, Plaintiff reported doing fairly well and not having any severe mood

swings. The nurse practitioner found Plaintiff’s mood was stable and prescribed Latuda.

       During follow-up treatment on September 14, 2016, Plaintiff denied having any severe

mood swings and any side effects from his medications. On October 19, 2016, Plaintiff reported

that Latuda had been effective in treating his mood swings but he had experienced some new

stressors such as transmission failure and lost cell phone. The treating doctor found Plaintiff’s

mood was stable and continued his medication regimen.

       C.      Hannibal Regional Medical Group (Tr. 572-75, 623-27)

       From March 24 through December 14, 2016, Plaintiff received treatment with a nurse

practitioner and Dr. Adam Samaritoni at Hannibal Regional Medical Group.

       On March 24, 2016, Plaintiff received treatment for his COPD with a nurse practitioner.

Plaintiff reported that his symptoms were moderate in severity and unchanged. Plaintiff


                                                 7
indicated that he had been experiencing difficulty breathing, shortness of breath, wheezing, and

chest pain and he requested an inhaler. Plaintiff indicated that he is a heavy tobacco smoker and

he no current medications. During treatment, Plaintiff was cooperative and well groomed.

Plaintiff was diagnosed with bronchitis with COPD and prescribed an inhaler.

          In treatment on August 11, 2016, Plaintiff returned “to go over his disability paper work

for his COPD and Bipolar Depression.” (Tr. 574) Chest and lung examination showed even and

easy respiratory effort with normal breathing sounds and no wheezing. Dr. Samaritoni found

Plaintiff to be alert and oriented x3 with appropriate judgment and insight and completed his

disability paper work.

          On November 14, 2016, Plaintiff returned to establish care after having been treated at

the free clinic. Plaintiff reported being a current every day smoker. Dr. Samaritoni’s chest and

lung examination showed even and easy respiratory effort with normal breathing sounds and no

wheezing. During follow-up treatment on December 14, 2016, Plaintiff reported that using the

inhaler has helped. Chest and lung examination revealed quiet, even and easy respiratory effort,

normal breath sounds, and no wheezes.

          D.     Hannibal Regional Hospital (Tr. 383-529)

          On April 15, 2014, Plaintiff received treatment in the emergency room at Hannibal

Regional Hospital for nausea, vomiting, and epigastric pain. Plaintiff reported not having recent

depression and no suicidal thoughts. Plaintiff reported being an every day smoker. Psychiatric

examination showed no depression, memory loss, or suicidal ideas. Neurological examination

showed no syncope. The treating doctor noted that his general appearance to be well-groomed

and well-oriented. Although Plaintiff has a history of smoking, he reported no shortness of

breath.


                                                   8
       On June 13, 2014, Plaintiff presented in the emergency room complaining of right

foot/ankle pain after stepping in a hole. Plaintiff reported not having recent depression or

suicidal thoughts. Plaintiff reported being a current every day smoker, and he declined tobacco

cessation education.

       On April 15, 2015, Plaintiff received treatment in the emergency room for intermittent

chest pain with syncopal episodes. Plaintiff reported being a current every day smoker, and he

declined tobacco cessation education. The treating doctor observed Plaintiff’s general

appearance to be well-groomed. CT scans showed no visualized pulmonary artery filling defects

and no acute thoracic aortic abnormality, and no findings of pulmonary embolus. An x-ray of his

chest showed stable appearing bilateral pulmonary nodules and no evidence for acute infiltrate.

Although the treating doctor recommended that Plaintiff stay in the hospital, Plaintiff declined

and indicated that he would follow up with a cardiologist as an outpatient.

       In a post hospital check on April 22, 2015, Dr. Richard Hu evaluated Plaintiff’s syncope

and noted that a Holter monitor evaluation showed that Plaintiff had some symptoms of dizziness

and chest pain but no significant rhythm, conduction abnormality, unusual long pauses, or

ventricular ectopies. Dr. Hu noted that Plaintiff’s “description of problems appeared somewhat

vague, not consistent.” (Tr. 566) Dr. Hu found Plaintiff to be oriented to time, place, person,

and cooperative. In his assessment, Dr. Hu listed recurrent syncope with no definite

documentation and history of chest pain of uncertain nature.

       E.      Blessing Hospital (Tr. 371-82)

       On December 30, 2014, Plaintiff presented in the emergency room at Blessing Hospital

complaining of depression and suicidal thoughts. Plaintiff reported antisocial personality traits

and a long history of psychiatric disorder but he had never been hospitalized in a psychiatric


                                                 9
hospital. When he lost his medical insured status, he stopped taking his medications. Plaintiff

explained that he has been under a lot of stress due to financial struggles. The treating doctor

noted that, except for Lexapro and Abilify, Plaintiff has not taken any other medications.

Plaintiff reported that he had not been taking prescribed psychiatric medications. The mental

status examination showed Plaintiff to be cooperative, thought processes within the normal

limits, his insight, judgment, and impulse control to be impaired, and his mood to be depressed.

The treating doctor prescribed Prozac. Plaintiff’s diagnoses included major depressive disorder,

recurrent, severe without psychotic features, personality disorder with antisocial traits, and

chronic mental illness with financial stressors. Plaintiff reported being a smoker. Neurological

examination showed Plaintiff’s attention span and concentration appeared to be normal. With

treatment during his admission to the hospital, Plaintiff responded well to medication and his

depression improved significantly and his suicidal thoughts completely disappeared by the time

of his discharge on January 5, 2015.

IV.     Opinion Evidence

       A.    Dr. Adam Samaritoni

       On August 11, 2016, Dr. Samaritoni completed a Medical Source Statement of Ability to

do Work-Related Activities (Physical) (“MSS”) in a checklist format and answered questions

regarding Plaintiff’s impairments. (Tr. 560-63) Dr. Samaritoni opined that Plaintiff could lift 20

pounds occasionally and 10 pounds frequently; sit about four hours; and stand or walk about two

hours in an eight-hour workday. Dr. Samaritoni indicated that Plaintiff could sit and/or stand for

30 minutes before changing position, and he must walk around six to eight times for 10 minutes

in an eight-hour workday and have the opportunity to shift at will. Next, Dr. Samaritoni

indicated that Plaintiff would have to lie down three to four times during the workday. In


                                                 10
support of these limitations, Dr. Samaritoni listed “based on patient history” and his diagnosis of

COPD. (Tr. 560) Dr. Samaritoni further opined that Plaintiff can never climb stairs or ladders.

As to his manipulative functions, Dr. Samaritoni opined that Plaintiff can occasionally push/pull.

As to environmental limitations, Dr. Samaritoni found Plaintiff should avoid concentrated

exposure to perfumes, solvents/cleaners, and chemicals and avoid moderate exposure to extreme

heat, high humidity, soldering fluxes, and fumes, odors, dusts, and gases. Next, Dr. Samaritoni

noted that Plaintiff would miss more than four days of work each month; he would be off task

25% or more each workday; and he would need to take six to eight unscheduled breaks for 15

minutes during the workday.

       B.     Nurse Carol Greening

       On July 28, 2016, Nurse Greening completed a Medical Source Statement of Ability to

do Work-Related Activities (Mental) (“MSS”) in a checklist format and answered questions

regarding Plaintiff’s impairments. Nurse Greening opined that Plaintiff has moderate to marked

limitations in his ability to understand, remember, and carry out instructions affected by his

impairment. In support, Nurse Greening noted that Plaintiff has bipolar disorder, difficulty

focusing, and anger problems. Nurse Greening further opined that Plaintiff has moderate to

extreme limitations in his ability to interact appropriately with supervisors, coworkers, and the

public as well as responding to a routine work setting affected by his impairment. In support,

Nurse Greening explained that Plaintiff has COPD causing problems breathing, a history of

depression, a history of poor impulse control, and difficulty with decision making. Nurse

Greening also noted that Plaintiff has been out of work for a year due to his cardiovascular

disease, fainting episodes, and mood swings, and he has a history of suicide attempts. Next,

Nurse Greening noted that Plaintiff would miss more than four days of work each month; he


                                                11
would be off task 25% or more each workday; and he would need to rest every day for 30

minutes to an hour due to his anxiety and adverse effects of medications.

V.      The Hearing Before the ALJ

       The ALJ conducted a hearing on March 16, 2017. Plaintiff was present with an attorney

and testified at the hearing. The VE also testified at the hearing.

       A.      Plaintiff’s Testimony

       Plaintiff began his testimony by noting that he only finished ninth grade. (Tr. 83)

       Plaintiff testified that he last worked in 2015 as a cook and his job duties included lifting

large commercial-size trays of food while standing. (Tr. 84) Plaintiff testified that he left the

position after passing out on the job. (Tr. 92) Plaintiff indicated that he missed work two to

three days a week and he had an attitude problem with the other employees. (Tr. 101) In the last

six months of his employment, the operator of the facility counseled Plaintiff three times about

his behavior and attitude. (Tr. 102) Most of 2012 and part of 2013, Plaintiff worked at a

company making vinyl billboards, and his job duties included folding and packaging and

regularly lifting 75 pounds while standing. (Tr. 85) Prior to that job, Plaintiff packaged trail mix

bars and worked on his feet. Plaintiff testified that he also had worked on a production line

trimming rubber products on a conveyor belt, and that job required him to stand. (Tr. 86)

Plaintiff also worked on a hog farm, and his job duties included mixing feed and lifting fifty-

pound feed bags and wrestling two hundred-pound pigs. (Tr. 86-87). Plaintiff also worked on

an assembly line making brake line cables, and his job duties included lifting 25 pounds while

standing. (Tr. 88-89) Before that job, Plaintiff worked as a lab clerk, and his job duties included

lifting 75 pounds. (Tr. 89)

       Plaintiff stated that his depression and bipolar disorder prevent him from working


                                                  12
because he cannot be around anyone. (Tr. 90, 95) Plaintiff explained that he cannot work due to

his inability to concentrate. (Tr. 100) Plaintiff explained that he cannot control what he says.

(Tr. 95) Plaintiff testified that he left his last job because of his depression, bipolar disorder, and

COPD. (Tr. 90) Plaintiff explained that after he tried to shoot himself, he was placed on

medical leave but his condition did not improve. (Tr. 92)

     In a typical week, Plaintiff explained that he has four bad days where he either sleeps eight

to ten hours during the day or hides in his bedroom. (Tr. 96) On good days, Plaintiff testified

that he tries to clean the house, works in the yard, and shops. (Tr. 99)

     Plaintiff testified that, in the last 24 hours, he had taken Latuda and Symbicort and used his

rescue inhaler. Plaintiff testified that he receives treatment with a psychiatric nurse practitioner

at the Hannibal Free Clinic. (Tr. 91) His physical problems include COPD and arthritis. (Tr.

104) Plaintiff testified that he elevates his legs above his waist for one to two hours, three to four

times a week to alleviate his swelling. (Tr. 104-05) Plaintiff indicated that he could walk two

blocks but then he would have to sit down for 15 to 20 minutes, and he has not stopped smoking.

(Tr. 105) Plaintiff naps four times a day for one to two hours. (Tr. 106)

       Plaintiff testified that nurse practitioner Carol Greening started treating him in February

2015, and Dr. Samaritoni started treating him in October 2015. (Tr. 106-07)

       B.      The VE’s Testimony

       The ALJ asked the VE a series of hypothetical questions to determine whether someone

Plaintiff’s age, education, work experience, and specific functional limitations would be able to

find a job in the local or national economy. (Tr. 109-12) The VE responded that such a

hypothetical person would be able to perform medium exertional job duties, with certain

limitations, such as a food service worker in a medical setting, a cleaner of laboratory equipment,


                                                  13
a meat slicer, and a raw shellfish preparer. (Tr. 111) Next, the ALJ asked whether the individual

is off task 20% or more of the workday or missed two or more days a month would preclude

employment. The VE indicated that such individual would not be able to maintain employment.

(Tr. 112)

       In response to counsel’s question, the VE indicated that beyond the usual mid-morning,

mid-afternoon, and lunch breaks, the individual could have an extra 2 to 3 minutes to go to the

restroom each morning and afternoon, but if the individual went beyond those breaks, he would

have trouble keeping a job. (Tr. 112) The VE acknowledged the most employment involves

some interaction with supervisors and coworkers. (Tr. 113) The VE indicated that if the

individual interacted inappropriately with supervisors, coworkers, and the public every workday

by raising his voice, using foul language, and being argumentative, such individual would lose

his job. (Tr. 113)

VI.   The ALJ’s Decision

       In a decision dated September 25, 2017, the ALJ determined that Plaintiff was not

disabled under the Social Security Act. (Tr. 10-23) The ALJ determined that Plaintiff had

severe impairments of bipolar, major depressive disorder, antisocial personality disorder with

antisocial personality traits, COPD, and arthritis. (Tr. 13) The ALJ determined that Plaintiff had

the RFC to perform medium work with the following modifications: (1) he can never climb

ladders, ropes, stairs, or scaffolds or be exposed to unprotected heights or hazardous work

environments; (2) never climb stairs or ramps; (3) he can frequently balance and occasionally

stoop, kneel, crouch, or crawl; (4) he can occasionally engage in tasks that require pushing or

pulling over 10 pounds; (5) he is limited to remembering and carrying out simple routine tasks

and making simple work related decisions; (6) he can have frequent contact with supervisors but


                                                14
only occasional contact with coworkers and the general public; (7) he can have occasional

exposure to extreme cold and should avoid moderate exposure to extreme heat, high humidity,

and to fumes, dust, and other pulmonary irritants; and (8) he should be allowed to sit for up to 5

minutes on an hourly basis. (Tr. 15-16)

        The ALJ concluded that Plaintiff could not return to his past relevant work. (Tr. 22)

Based on hypothetical questions posed to the VE, the ALJ found that Plaintiff was not under a

disability within the meaning of the Social Security Act because someone with his age, education

and functional limitations could perform other work that existed in substantial numbers in the

national economy. (Tr. 22)

        The ALJ’s decision is discussed in greater detail below in the context of the issues

Plaintiff has raised in this matter.

VII.   Standard of Review and Legal Framework

       “To be eligible for … benefits, [Plaintiff] must prove that [he] is disabled ….” Baker v.

Sec’y of Health and Human Servs., 955 F.2d 552, 555 (8th Cir. 1992); see also Pearsall v.

Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001). Under the Act, a disability is defined as the

“inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§

423(d)(1)(A) and 1382c (a)(3)(A). A plaintiff will be found to have a disability “only if [his]

physical or mental impairment or impairments are of such severity that [he] is not only unable to

do [her] previous work but cannot, considering [his] age, education and work experience, engage

in any other kind of substantial gainful work which exists in the national economy.” 42 U.S.C. §

423(d)(2)(A) and 1382c(a)(3)(B). See also Bowen v. Yuckert, 482 U.S. 137, 140 (1987).


                                                 15
       Per regulations promulgated by the Commissioner, 20 C.F.R § 404.1520, “[t]he ALJ

follows ‘the familiar five-step process’ to determine whether an individual is disabled…. The

ALJ consider[s] whether: (1) the claimant was employed; (2) [he] was severely impaired; (3)

[his] impairment was, or was comparable to, a listed impairment; (4) [he] could perform past

relevant work; and if not, (5) whether [he] could perform any other kind of work.” Martise v.

Astrue, 641 F.3d 909, 921 (8th Cir. 2011) (quoting Halverson v. Astrue, 600 F.3d 922, 929 (8th

Cir. 2010)). See also Bowen, 482 U.S. at 140-42 (explaining the five-step process).

       The Eighth Circuit has repeatedly emphasized that a district court’s review of an ALJ’s

disability determination is intended to be narrow and that courts should “defer heavily to the

findings and conclusions of the Social Security Administration.” Hurd v. Astrue, 621 F.3d 734,

738 (8th Cir. 2010) (quoting Howard v. Massanari, 255 F.3d 577, 581 (8th Cir. 2001)). The

ALJ’s findings should be affirmed if they are supported by “substantial evidence” on the record

as a whole. See Finch v. Astrue, 547 F.3d 933, 935 (8th Cir. 2008). Substantial evidence is “less

than a preponderance, but enough that a reasonable mind might accept it as adequate to support a

decision.” Juszczyk v. Astrue, 542 F.3d 626, 631 (8th Cir. 2008); see also Wildman v. Astrue,

596 F.3d 959, 965 (8th Cir. 2010) (same).

       Despite this deferential stance, a district court’s review must be “more than an

examination of the record for the existence of substantial evidence in support of the

Commissioner’s decision.” Beckley v. Apfel, 152 F.3d 1056, 1059 (8th Cir. 1998). The district

court must “also take into account whatever in the record fairly detracts from that decision.” Id.

Specifically, in reviewing the Commissioner’s decision, a district court is required to examine

the entire administrative record and consider:

       1.      The credibility findings made by the ALJ.
       2.      The claimant’s vocational factors.

                                                 16
        3.      The medical evidence from treating and consulting physicians.
        4.      The claimant’s subjective complaints relating to exertional and non-
                exertional activities and impairments.
        5.      Any corroboration by third parties of the claimant’s impairments.
        6.      The testimony of vocational experts, when required, which is based upon a
                proper hypothetical question which sets forth the claimant’s impairment.

Stewart v. Sec’y of Health & Human Servs., 957 F.2d 581, 585-86 (8th Cir. 1992) (citation

omitted).

        Finally, a reviewing court should not disturb the ALJ’s decision unless it falls outside the

available “zone of choice” defined by the evidence of record. Buckner v. Astrue, 646 F.3d 549,

556 (8th Cir. 2011). A decision does not fall outside that zone simply because the reviewing

court might have reached a different conclusion had it been the finder of fact in the first instance.

Id.; see also McNamara v. Astrue, 590 F.3d 607, 610 (8th Cir. 2010) (explaining that if

substantial evidence supports the Commissioner’s decision, the court “may not reverse, even if

inconsistent conclusions may be drawn from the evidence, and [the court] may have reached a

different outcome”).

VIII.   Analysis of Issue Presented

        In his brief to this Court, Plaintiff challenges: (1) the weight the ALJ accorded to Nurse

Greening’s opinions in her MSS as his board certified psychiatric nurse practitioner, and Dr.

Samaritoni’s opinions in the MSS as his treating doctor; and (2) the ALJ’s RFC determination.

        A.      Medical-Opinion Evidence

        Although Plaintiff challenges the weight the ALJ accorded to the opinions of both Dr.

Samaritoni and Nurse Greening, he focuses the majority of his arguments and analysis on the

treatment of Nurse Greening’s MSS.

                1. Nurse Carol Greening

        Plaintiff challenges the weight the ALJ accorded to Nurse Greening's opinions in her

                                                 17
MSS without offering sufficient reason. The Court disagrees with Plaintiff's characterization of

the ALJ’s decision.

       Between January 22 and June 8, 2015, Nurse Greening treated Plaintiff on five occasions

and then again on January 17, 2017. His mental status examinations during this time period

indicate a depressed mood but otherwise his mental health status was unremarkable. Nurse

Greening diagnosed Plaintiff with major depressive disorder, antisocial personality disorder (per

history), and psychosocial/environmental problems. Nurse Greening noted that Plaintiff

experienced improvement with medication adjustments.

       Based on his five office visits, Nurse Greening concluded that Plaintiff had moderate to

marked limitations in his ability to understand, remember, and carry out instructions. In support,

Nurse Greening noted that Plaintiff had bipolar disorder and anger problems, and he had

difficulty focusing. Nurse Greening further opined that Plaintiff had moderate to extreme

limitations in his ability to interact appropriately with supervisors, coworkers, and the public as

well as responding to a routine work setting affected by his impairment. In support, Nurse

Greening explained that Plaintiff has COPD, a history of depression, and poor impulse control,

and difficulty with decision making. Next, Nurse Greening noted that Plaintiff would miss more

than four days of work each month; he would be off task 25% or more each workday; and he

would need to rest every day for 30 minutes to an hour due to his anxiety and adverse effects of

medications.

       The MSS provided by Nurse Greening must be evaluated as medical source information.

Sloan v. Astrue, 499 F.3d 883, 888 (8th Cir. 2007). Medical sources include nurse practitioners,

physician assistants, licensed clinical workers, naturopaths, chiropractors, audiologists, and

therapists. 20 C.F.R. 404.1513(d)(1). Opinions from other medical sources are important and


                                                 18
should be evaluated on key issues such as impairment severity and functional effects, along with

other relevant evidence in the record. Sloan, 499 F.3d at 888-89. In general, when weighing the

opinion of another medical source, an ALJ should consider: the length of time and frequency of

Plaintiff’s visits with the source; the consistency of the source’s opinion with other evidence; the

evidence and explanations supporting the source’s opinion; the source’s specialty; and any other

factors that tend to support or refute the opinion. SSR 06-03P. Information from these other

sources cannot establish the existence of a medically determinable impairment but may provide

evidence to show the severity of impairments and how they affect Plaintiff’s ability to work.

Sloan, 499 F.3d at 888. “[An] ALJ is permitted to discount such [other source] evidence if it is

inconsistent with the evidence in the record.” Lawson v. Colvin, 807 F.3d 962, 967 (8th Cir.

2015). Therefore, the ALJ was required to consider Nurse Greening’s MSS in evaluation

Plaintiff’s impairments.

       The ALJ gave Nurse Greening’s opinions in the MSS limited weight, explaining that the

“overall evidence of record, including the provider’s own examination notes, does not support

this extreme assessment.” (Tr. 20) The ALJ also noted that “the record does not contain any

psychological tests, work setting observations, or work evaluations that support [Plaintiff’s]

statements or assess [Plaintiff’s] ability to complete tasks that are inconsistent with his having

only moderate difficulties.” (Tr. 14) 4 The ALJ found that Plaintiff’s objective examinations

documented mostly normal mental status reports. The objective medical records showed




4 To the extent Plaintiff asserts that that the ALJ should have ordered a consultative examination
to determine the impact of Plaintiff’s impairments on his ability to work, the undersigned finds
the record to be sufficiently developed. “[A]n ALJ is permitted to issue a decision without
obtaining additional medical evidence so long as other evidence in the record provides a
sufficient basis for the ALJ’s decision.” Anderson v. Shalala, 51 F.3d 777, 779 (8th Cir. 1995)
(alteration in original) (citation omitted).
                                                 19
Plaintiff had experienced significant symptom improvement on Latuda, and that he had been

maintained on that drug since June 2015, with no medication adjustments. The ALJ concluded

that “it appears Ms. Greening relied heavily on the subjective report of symptoms and limitations

provided by [Plaintiff].” (Tr. 21) The ALJ found that the limitations set forth in the MSS

exceeded those supported in the record and therefore accorded Nurse Greening’s opinions in the

MSS limited weight.

       Substantial evidence in the record supports the ALJ’s assessment that Nurse Greening’s

opinions are inconsistent with the records of other providers. For example, Plaintiff started

taking Latuda on June 8, 2015, but he did not seek treatment again until April 13, 2016. During

treatment, Plaintiff indicated that Latuda effectively treated his symptoms and, the nurse

practitioner found his behavior to be appropriate and his attention/concentration was good.

       The ALJ stated that Nurse Greening’s MSS with moderate to extreme impairments in

numerous functional categories as a result of his mental impairments was inconsistent with her

treatment notes that show normal objective mental status examinations. The ALJ also found the

MSS inconsistent with Plaintiff’s conservative pattern of treatment, focusing on improving his

ability to cope with multiple situational stressors even when Plaintiff was not compliant with his

medications.

       Based on review of the record as a whole, the Court finds that the ALJ did not err in

assigning limited weight to Nurse Greening’s MSS. Nurse Greening’s MSS contained

substantial limitations that are not supported by Nurse Greening’s treatment notes or other

evidence in the record.

       There is nothing in Nurse Greening’s treatment notes that made any mention of the

impact of Plaintiff’s depression on his ability to engage in daily activities, to understand,


                                                  20
remember, and carry out instructions, or to interact appropriately with supervisors, coworkers,

and the public. “A treating physician’s opinion does not deserve controlling weight when it is

nothing more than a conclusory statement.” Hamilton v. Astrue, 518 F.3d 607, 610 (8th Cir.

2008); see also Thomas v. Sullivan, 928 F.2d 255, 259 (8th Cir. 1991) (holding that the weight

given to a treating physician’s opinion is limited if the opinion consists only of conclusory

statements). Moreover, checking a box on a form, without more, cannot amount to substantial

evidence. O’Leary v. Schweiker, 710 F.2d 1334, 1341 (8th Cir. 1983) (“Because of the

interpretive problems inherent in the use of forms such as the physical capacities checklist, our

Court has held that while these forms are admissible, they are entitled to little weight and do not

constitute substantial evidence on the record as a whole.”); see also Swigert v. Astrue, 226

Fed.Appx. 628, 629 (8th Cir. 2007) (“A treating physician’s checkmarks on an MSS form may

be discounted if they are contradicted by other objective medical evidence in the record.”).

         Without any objective record in support, Nurse Greening checked that Plaintiff would

miss over four days of work per month, be off task 25% of the time, and required frequent breaks

to lie down for 15 minutes due to shortness of breath three to four times a day. As noted by the

ALJ, these limitations are not supported by Nurse Greening’s treatment notes and are refuted by

the objective medical evidence which shows Plaintiff’s COPD to be medically managed when he

is compliant with treatment, 5 mostly normal mental status examinations during the relevant

period, and maintenance on Latuda. Since restarting an inhaler in March 2016, Plaintiff had

consistently reported improvement. Further, chest and lung examinations showed even and easy

respiratory effort with normal breathing sounds and no wheezing. Moreover, limitations based

on Plaintiff’s COPD, a physical ailment, go beyond Nurse Greening’s expertise as a mental-



5   Plaintiff continued to be a heavy tobacco smoker, even though he has COPD.
                                                 21
health professional. See Wildman, 596 F.3d at 967 (holding that the ALJ could disregard

consulting psychologist’s RFC opinions because they were “largely based” on the claimant’s

physical ailments).

       Even if Nurse Greening were an acceptable medical source, her six treatment notes would

not support a finding that Plaintiff is disabled. Significantly, in her treatment notes, Nurse

Greening never stated Plaintiff was unable to perform any work or that he was totally disabled.

Nurse Greening consistently described Plaintiff as cooperative, with no evidence of irrational

thought processes and displaying intact memory and adequate judgment and insight. Although

adjustments were made to Plaintiff’s medication regimen, the objective medical record showed

Plaintiff has been successfully maintained on Latuda since June 2015, without any medication

adjustments. “It is permissible for an ALJ to discount an opinion of a treating physician that is

inconsistent with the physician’s clinical treatment notes.” Davidson v. Astrue, 578 F.3d 838,

843 (8th Cir. 2009) (holding that the ALJ permissibly gave non-controlling weight and

“[non]significant” weight to a treating source opinion because of inconsistencies with the

source’s treatment notes): see also Martise, 641 F.3d at 918-19, 924-26 (affirming the ALJ’s

decision to give “less weight” to a treating source opinion based in part on the source opining

that the claimant suffered from marked limitations in concentration when the source’s treatment

notes indicated that the claimant’s concentration appeared intact).

       Plaintiff has not established that the ALJ erred in assessing the weight to be afforded to

the opinions of Nurse Greening.

               2. Dr. Adam Samaritoni

       The ALJ also accorded little weight to the opinion of Dr. Samaritoni's MSS. Plaintiff

contends that the ALJ failed to offer sufficient reasons for discounting those opinions. The Court


                                                 22
disagrees with Plaintiff's characterization of the ALJ’s decision.

       As an initial matter, although he is described as Plaintiff’s treating physician, Dr.

Samaritoni only treated Plaintiff three times between August 11 and December 14, 2016. See 20

C.F.R. § 404.1527(c)(2)(i) (“Generally, the longer a treated source has treated [a claimant] and

the more times [a claimant] has been seen by a treating source, the more weight [the ALJ] will

give to the source’s medical opinion.”). 6

       “A treating physician’s opinion regarding an applicant’s impairment will be granted

controlling weight, provided the opinion is well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial evidence in the

record.” Reece v. Colvin, 834 F.3d 904, 908-09 (8th Cir. 2016) (internal quotations omitted).

“Although a treating physician’s opinion is usually entitled to great weight, it ‘do[es] not

automatically control, since the record must be evaluated as a whole.’” Id. (quoting Prosch v.

Apfel, 201 F.3d 1010, 1013 (8th Cir. 2000)). “A treating physician’s own inconsistency may

undermine his opinion and diminish or eliminate the weight given his opinions.” Milam v.

Colvin, 794 F.3d 978, 983 (8th Cir. 2015) (internal quotations omitted). “Whether the ALJ gives




6 Although there was a treatment note of a visit the day Dr. Samaritoni completed the MSS, this
was the first time Dr. Samaritoni treated Plaintiff. The MSS was only a series of check marks to
assess the functional limitations of Plaintiff with little or no explanation of the findings, no
medical evidence or objective testing in support. A checklist format and conclusory opinions,
even of a treating physician, are of limited evidentiary value. See Wildman v. Astrue, 596 F.3d
959, 964 (8th Cir. 2010); Holmstrom v. Massanari, 270 F.3d 715, 721 (8th Cir. 2001) (“The
checklist format, generally, and incompleteness of the [RFC] assessments limit their evidentiary
value.”). Further, the MSS appears to have been procured by, and submitted to, Plaintiff’s
counsel. The MSS does not refer to any clinical tests or findings and was inconsistent with Dr.
Samaritoni’s treatment note that day.



                                                 23
the opinion of a treating physician great or little weight, the ALJ must give good reasons for

doing so.” Prosch, 201 F.3d at 1013 (citing 20 C.F.R. § 404.1527(d)(2)).

       The record shows that Dr. Samaritoni completed Plaintiff’s disability paperwork and the

MSS on August 11, 2016. A review of the MSS shows that it was not based on objective testing.

(Tr. 560-63) Based on the one office visit, Dr. Samaritoni concluded that Plaintiff could perform

less than sedentary work “based on patient history” and his diagnosis of COPD. Dr. Samaritoni

further opined that Plaintiff would have to lie down three to four times during the workday.

Next, Dr. Samaritoni noted that Plaintiff would miss more than four days of work each month; he

would be off task 25% or more each workday; and he would need to take six to eight

unscheduled breaks for 15 minutes during the workday.

       The ALJ accorded Dr. Samaritoni’s MSS little weight noting that “it appears Dr.

Samaritoni relied quiet heavily on the subjective report of symptoms and limitations provided by

[Plaintiff], and seemed to uncritically accept as true most, if not all, of what [Plaintiff] reported.”

(Tr. 20) The ALJ further noted that “[a]lthough [Plaintiff] received ongoing treatment and has

been prescribed medication for his COPD, the limitations set forth by Dr. Samaritoni greatly

exceed those supported in the record.” (Id.) Accordingly, the ALJ rejected Dr. Samaritoni’s

opinions as inconsistent with his own examination notes and the overall evidence of record,

which documented mild exacerbation of COPD with no significant respiratory deficits and

significant symptom improvement when using an inhaler as prescribed. See McCoy v. Astrue,

648 F.3d 605, 616-17 (8th Cir. 2011) (ALJ may reject a medical opinion if it is “inconsistent

with the record as a whole” or “based, at least in part, on [the claimant’s] self-reported

symptoms” where the claimant is deemed not credible.).

       The Court finds that the ALJ gave proper weight to the opinions of Dr. Samaritoni set



                                                  24
forth in the MSS and the questions answered. The ALJ afforded Dr. Samaritoni’s opinions little

weight because the severity of his limitations was not consistent with the objective evidence of

record, his longitudinal medical history, observations by treating and non-treating sources, non-

examining medical source opinions, and his daily activities. In assigning little weight to Dr.

Samaritoni’s MSS, the ALJ reasonably concluded that the MSS was inconsistent with the overall

evidence of record. Cruze v. Chater, 85 F.3d 1320, 1325 (8th Cir. 1996) (treating source’s

opinions assigned less weight when the “opinions have largely been inconsistent and are not

fully supported by the objective medical evidence).

       “[O]ther evidence in the record also supports the ALJ’s decision not to accord [Dr.

Samaritoni’s] opinion controlling weight.” Reece, 834 F.3d at 910 (finding that “Commissioner

gave good reasons for discounting” treating doctor’s opinion where his findings were, inter alia,

“highly inconsistent with the objective medical evidence in the record” and “other evidence in

the record, such as [plaintiff]’s activities of daily living and [another doctor’s] findings, did not

support [the treating doctor]’s opinion and supported a much higher level of functioning than

would be expected from someone with the limitations described in the [treating doctor]’s

Medical Source Statement”).

       The medical record, including Dr. Samaritoni’s own treatment notes, does not support of

the physical limitations set out in his MSS. See Anderson v. Astrue, 696 F.3d 790, 794 (8th Cir.

2012) (affirming ALJ’s rejection of treating physician’s opinions about plaintiff’s exertional

limitations that “[were] not reflected in any treatment notes or medical records.”). Specifically,

the ALJ noted that during treatment, examinations showed Plaintiff’s COPD responded to

medical treatment. The ALJ also noted that the medical record shows that Plaintiff has only

required routine and conservative care and his providers have recommended such care. Overall,


                                                  25
the evidence shows that Plaintiff has had routine and conservative medical treatment limited to

office visits and medication management. In fact, the evidence shows Plaintiff’s symptoms

improved with conservative medical treatment. Significantly, as reflected in his own treatment

records, Dr. Samaritoni never imposed any functional limitations or work restrictions on

Plaintiff. The objective testing revealed no functional limitations. Accordingly, the ALJ was

justified in giving less than controlling weight to the conclusory opinions set forth in Dr.

Samaritoni’s MSS. Cline v. Colvin, 771 F.3d 1098, 1104 (8th Cir. 2014) (finding no error in

decision to discount “cursory checklist statement” that include[d] significant impairments and

limitations that are absent from [provider’s] treatment notes and [plaintiff’s] medical records”);

Anderson, 696 F.3d at 793-94 (holding that “a conclusory checkbox form has little evidentiary

value when it “cites no medical evidence, and provides little to no elaboration” and that it is

proper for ALJ to discount a provider statement that “contained limitations that ‘stand alone,’ did

not exist in the physician’s treating notes, and were not corroborated through objective medical

testing”). The ALJ properly offered a sufficient basis to give Dr. Samaritoni’s opinions in the

MSS little weight. See Papesh v. Colvin, 786 F.3d 1126, 1132 (8th Cir. 2015) (finding error

when the ALJ offered no basis to give an opinion non-substantial weight; “For example, the ALJ

did not find the opinion inconsistent with the record or another [of the physician’s own]

opinion[s].”). Although the ALJ did not specifically address all of the non-controlling factors set

forth in 20 C.F.R. §§ 404.1527(c), 416.927(c), the ALJ is not required to cite specifically to the

regulations but need only clarify whether he discounted the opinion and why. Kientzy v. Colvin,

2016 WL 4011322, at *8 (E.D. Mo. July 27, 2016). In his decision, the ALJ outlined the

treatment records from Dr. Samaritoni and other treating and examining doctors which did not




                                                 26
support the functional limitations in Dr. Samaritoni’s MSS but showed routinely normal or

otherwise objective testing results.

       The undersigned notes that the limitations listed in the MSS were never mentioned in any

physicians’ treatment records or supported by any objective testing or reasoning. Because the

objective record does not support the limitations in the opinions, the ALJ did not err if finding

that any opinions were premised on Plaintiff’s subjective complaints rather than the objective

medical evidence. Furthermore, the ALJ properly discounted Plaintiff’s subjective complaints,

Wildman, 596 F.3d at 968, and Plaintiff does not take issue with that aspect of the ALJ’s

decision. Viewing the ALJ’s opinion in light of the record as a whole, substantial evidence

supports the ALJ’s decision to assign little weight to Dr. Samaritoni’s opinions. See Prosch, 201

F.3d at 1013 (internal inconsistency and conflict with other evidence on the record constitute

good reasons to assign lesser weight to a treating physician’s opinion). In the instant case, the

ALJ sufficiently explained his reasons for giving Dr. Samaritoni’s functional limitations in the

MSS little weight as inconsistencies between the objective medical evidence. As outlined above,

the objective medical evidence does not support the marked functional limitations in the MSS.

       B.      Residual Functional Capacity

       Plaintiff argues that the ALJ’s RFC is not supported by substantial evidence by the ALJ’s

failure to support the RFC findings with medical evidence. 7




7 Plaintiff notes that at step 5, the burden shifts to the Commissioner to show that Plaintiff is
capable of performing other work. See Nevland v. Apfel, 204 F.3d 853 (8th Cir. 2000). To get
to step 5, however, the ALJ must determine Plaintiff’s RFC, and it is Plaintiff’s burden to prove
his RFC. Buford v. Colvin, 824 F.3d 793, 796-97 (8th Cir. 2016) (holding “[a]lthough it is the
ALJ’s responsibility to determine the claimant’s RFC, the burden is on the claimant to establish
his or her RFC”).
                                                 27
       A claimant’s RFC is the most an individual can do despite the combined effects of his

credible limitations. See 20 C.F.R. § 404.1545(a)(1). “The RFC ‘is a function-by- function

assessment based upon all of the relevant evidence of an individual’s ability to do work-related

activities.’” Roberson v. Astrue, 481 F.3d 1020, 1023 (8th Cir. 2007) (quoting SSR 96-8p, 1996

WL 374184, at *3 (S.S.A. 1996)). An ALJ’s RFC finding is based on all of the record evidence,

the claimant’s testimony regarding symptoms and limitations, the claimant’s medical treatment

records, and the medical opinion evidence. See Wildman, 596 F.3d at 969; see also 20 C.F.R. §

404.1545; SSR 96-8p (listing factors to be considered when assessing a claimant’s RFC,

including medical source statements, recorded observations, and “effects of symptoms … that

are reasonably attributed to a medically determinable impairment”) and 20 C.F.R. §

404.1545(a)(1) (“We will assess your residual functional capacity based on all the relevant

evidence in your case record.”). The ALJ must explain her assessment of the RFC with specific

references to the record. SSR 96-8 (the RFC assessment must cite “specific medical facts (e.g.,

laboratory findings) and nonmedical evidence (e.g., daily activities, observations)” in describing

how the evidence supports each conclusion). Throughout this inquiry, the burden of persuasion

to prove disability and to demonstrate RFC is on the claimant. Hensley v. Colvin, 829 F.3d 926,

932 (8th Cir. 2016). “In evaluating a claimant’s RFC, an ALJ is not limited to considering

medical sources for support, it is ultimately an administrative determination reserved to the

Commissioner.” Id. (internal citation omitted).

       The ALJ cited to medical records suggesting that Plaintiff’s subjective complaints were

inconsistent with the objective medical evidence. The ALJ found that Plaintiff had only

moderate difficulties in interacting with others as he was able to cooperate with treatment

providers and to interact with others and his children and his interpersonal relationships. The


                                                  28
ALJ also found that Plaintiff had only moderate limitations in his ability to maintain

concentration, persistence, and pace, as his mental status examinations did not routinely

demonstrate serious deficits or abnormalities in his attention, orientation, concentration, or

cognitive functioning. The ALJ concluded that Plaintiff had the mental RFC to perform simple

routine tasks and to make simple work-related decisions with only occasional contact with

coworkers and the general public. This finding is supported by the evidence of record showing

his cooperation with treatment providers and his demonstrated ability to interact with others and

his children and his interpersonal relationships during the alleged period of disability. The

objective medical record does not demonstrate the presence of greater limitations than those

found by the ALJ. Thus, the ALJ’s RFC finding is supported by substantial evidence on the

records as a whole because “a reasonable mind would find [the evidence] adequate to support the

Commissioner’s conclusion.” Ash v. Colvin, 812 F.3d 686, 689 (8th Cir. 2016) (citation

omitted). Because the ALJ based her RFC assessment upon review of all the credible, relevant

evidence of record, and the RFC is supported by some medical evidence, it will not be disturbed.

See Baldwin v. Barnhart, 349 F.3d 549, 558 (8th Cir. 2003). Substantial evidence supports the

ALJ’s finding that Plaintiff had the RFU to perform medium work with several limitations.

IX. Conclusion

       For the foregoing reasons, the Court finds that the ALJ’s determination is supported by

substantial evidence on the record as a whole. See Finch, 547 F.3d at 935. Similarly, the Court

cannot say that the ALJ’s determinations in this regard fall outside the available “zone of

choice,” defined by the record in this case. See Buckner, 646 F.3d at 556. For the reasons set




                                                 29
forth above, the Commissioner’s decision denying benefits is affirmed. Accordingly,

      IT IS HEREBY ORDERED that the decision of the Commissioner be AFFIRMED.

      A separate Judgment shall accompany this Memorandum and Order.

                                               /s/ John M. Bodenhausen
                                               JOHN M. BODENHAUSEN
                                               UNITED STATES MAGISTRATE JUDGE
Dated this 10th day of September, 2019.




                                              30
